internal_revenue_service department of the treasury number info release date index no washington dc person to contact donna m crisalli id no 50-18843r telephone number refer reply to cc ita - cor-114780-01 date date dear commissioner rossotti has asked me to respond to your letter of date you requested the internal_revenue_service to change its regulations to provide tax favored treatment of expenses for self-prescribed vitamins and herbs you state that such substances prevent illness and that therefore their cost should not be considered a personal_expense but an expense for medical_care sec_213 allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer spouse or dependent under sec_213 an expense is for medical_care if its primary purpose is the diagnosis cure mitigation treatment or prevention of disease the income_tax regulations state that the deduction for medical_care expenses will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness an expense that is merely beneficial to the general health of an individual is not an expense for medical_care sec_1_213-1 a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact among the objective factors that indicate that an otherwise personal_expense is for medical_care are the taxpayer’s motive or purpose recommendation by a physician linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 many expenses that may be claimed to prevent disease are peculiarly personal in nature and therefore subject_to this analysis furthermore the distinction between preventing disease and merely maintaining general health is a difficult one to preclude the improper characterization of personal expenses as medical_care in this context the irs and the courts have long held that for an expense to qualify as medical_care on the basis of preventing disease there must be an imminent probability of contracting a disease 12_tc_580 aff’d 183_f2d_579 6th cir 41_tc_324 cor-114780-01 because an individual may use vitamins or herbs for purposes that do not satisfy the definition of medical_care under these standards whether vitamins and herbs constitute medical_care in any given case is a question of fact we also note two other possible impediments to allowing the cost of vitamins and herbs as medical_care expenses for medicines and drugs can be for medical_care only if the medicine or drug is a prescribed_drug or insulin a prescribed_drug is a drug or biological that requires a prescription of a physician for use by an individual sec_213 and d the term drug or biological is not further defined in the statute if vitamins and herbs are drugs or biologicals by statute they would not qualify as medical_care because they do not require a prescription of a physician for use by an individual additionally the cost of food is not an expense for medical_care to the extent the food constitutes a substitute for the food that an individual would normally consume to meet nutritional requirements revrul_55_261 1955_1_cb_307 46_tc_672 since vitamins are contained in food and are necessary to meet nutritional requirements again whether they are medical_care is a question of fact that must be determined on a case by case basis accordingly we cannot conclude that expenses for vitamins and herbs per se qualify as medical_care if you have any questions or require additional information please contact donna m crisalli at sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
